Citation Nr: 0519087	
Decision Date: 07/14/05    Archive Date: 07/20/05

DOCKET NO.  04-13 982	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for a lumbar spine 
disorder.  

2.  Entitlement to service connection for hearing loss.  

3.  Entitlement to service connection for tinnitus.  

4.  Entitlement to service connection for a residual scar 
from a right eyebrow laceration.  

5.  Entitlement to a compensable evaluation for a residual 
scar of a left neck laceration.  

6.  Entitlement to a compensable evaluation for residual 
scars of left hand, left thigh, right buttocks, and right 
forearm lacerations.  

7.  Entitlement to a 10 percent evaluation based upon 
multiple, noncompensable service-connected disabilities.  

8.  Entitlement to nonservice-connected pension benefits.  


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jeffrey J. Schueler, Counsel


INTRODUCTION

The appellant had active service from September 1973 to 
September 1975.  

This matter comes before the Board of Veterans' Appeals 
(Board) from an August 2003 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Montgomery, 
Alabama.  In that determination, the RO granted service 
connection for a residual scar of a left neck laceration 
(rated as noncompensable) and for residual scars of left 
hand, left thigh, right buttocks, and right forearm 
lacerations (rated as noncompensable); denied service 
connection for a lumbar spine disorder, hearing loss, 
tinnitus, and a residual scar from a right eyebrow 
laceration; denied a 10 percent evaluation based upon 
multiple, noncompensable service-connected disabilities; and 
denied nonservice-connected pension benefits.  The appellant 
disagreed and this appeal ensued.  

In October 2004, the appellant testified at a hearing before 
the undersigned Acting Veterans Law Judge designated by the 
Chairman of the Board to conduct that hearing pursuant to 38 
U.S.C.A. § 7107(c) (West 2002).  A transcript of the hearing 
is of record.  In June 2005, the Board granted the 
appellant's motion for the case to be advanced on the Board's 
docket based on financial hardship.  

Following the Board hearing, the appellant submitted 
additional claim documents and evidence that raise the issues 
of service connection for post-traumatic stress disorder 
(PTSD) and entitlement to a total disability rating based on 
individual unemployability (TDIU).  Review of the available 
record reveals no indication that the RO has had the 
opportunity to develop and adjudicate these claims.  
Accordingly, the claims for service connection for PTSD and 
for entitlement to TDIU are referred to the RO for the 
appropriate action.  

In this decision, the Board denies the claims of entitlement 
to service connection for a lumbar spine disorder, hearing 
loss, tinnitus, and a residual scar from a right eyebrow 
laceration, and allows entitlement to nonservice-connected 
disability pension benefits, subject to confirmation of 
income-related eligibility.  The claims for increased ratings 
of the scar disabilities are addressed in the REMAND portion 
of the decision below and are REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, D.C.  The 
claim for a 10 percent evaluation based upon multiple, 
noncompensable service-connected disabilities is deferred 
pending completion of the remand directives and 
readjudication of the increased rating claims.  


FINDINGS OF FACT

1.  The RO has provided all required notice and obtained all 
relevant evidence necessary for the equitable disposition of 
the appellant's appeal. 

2.  A lumbar spine disorder, first shown in 2002, is not 
related to a disease or injury in the appellant's service.  

3.  The appellant does not have current hearing loss 
disability for VA compensation purposes.    

4.  The appellant has tinnitus that is not related to a 
disease or injury in his active service.  

5.  The appellant has a scar of the right eyebrow that is not 
related to a disease or injury in his active service.  

6.  The Social Security Administration has determined that 
the appellant is disabled for purposes of disability 
insurance benefits.   


CONCLUSIONS OF LAW

1.  A lumbar spine disorder was not incurred in or aggravated 
during active service.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 
(2004).  

2.  Hearing loss was not incurred in or aggravated during 
active service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 5107 
(West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2004).  

3.  Tinnitus was not incurred in or aggravated during active 
service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 
38 C.F.R. § 3.303 (2004).  

4.  A residual scar from a right eyebrow laceration was not 
incurred in or aggravated during active service.  38 U.S.C.A. 
§§ 1110, 1131, 5107 (West 2002); 38 C.F.R. § 3.303 (2004).  

5.  Subject to confirmation of income eligibility, 
entitlement to nonservice-connected disability pension 
benefits is established.  38 U.S.C.A. §§ 1502, 1521, 5107 
(West 2002); 38 C.F.R. §§ 3.3, 3.340, 3.342 (2004).    

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board observes that the Veterans Claims Assistance Act of 
2000 (VCAA), 
38 U.S.C.A. § 5100 et seq. (West 2002), eliminated the 
requirement for a well-grounded claim, enhanced VA's duty to 
assist a claimant in developing facts pertinent to his claim, 
and expanded VA's duty to notify the claimant and his 
representative, if any, concerning certain aspects of claim 
development.  VA promulgated regulations that implement these 
statutory changes.  See 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2004).  

Review of the claims folder reveals compliance with the VCAA.  
That is, by letters dated in January 2003 and March 2004, the 
RO advised the appellant of the evidence needed to 
substantiate his claims and explained what evidence VA was 
obligated to obtain or to assist the veteran in obtaining and 
what information or evidence the appellant was responsible to 
provide.  In addition, the February 2004 statement of the 
case includes the text of the regulation that implements the 
notice and assistance provisions from the statute.  
Accordingly, the Board finds that the RO has provided all 
notice required by the VCAA.  38 U.S.C.A. § 5103(a).  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

The Board observes that VCAA notice must be provided before 
the initial unfavorable determination by the RO.  Pelegrini 
v. Principi, 18 Vet. App. 112, 120 (2004).  In this case, the 
RO provided its initial VCAA notice in January 2003, prior to 
the August 2003 adverse determination on appeal, such that 
there is no conflict with Pelegrini.  

The Board also observes that VCAA notice consistent with 
38 U.S.C.A. § 5103(a) must also conform to 38 C.F.R. 
§ 3.159(b)(1) and request or tell the claimant to provide any 
evidence in the claimant's possession that pertains to the 
claim.  Pelegrini, 18 Vet. App. at 120-21.  In this case, 
although the VCAA notice letters to the appellant do not 
specifically contain this request, the Board finds that the 
appellant was otherwise fully notified of the need to give to 
VA any evidence pertaining to his claim.  The letters 
specifically identified certain evidence that the RO would 
secure.  They also asked the appellant to identify any other 
private, VA, or military medical treatment, as well as any 
other information or evidence he wanted the RO to secure.  In 
addition, the letters ask the appellant to provide any other 
additional evidence.  The RO has properly pursued obtaining 
all evidence described by the appellant.  In this case, the 
Board finds no indication of defective notice that is 
prejudicial to the appellant, such that proceeding to 
evaluate the appeal, if defect can be found, is harmless 
error.  Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).  
See Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  Moreover, the Board 
emphasizes that neither the appellant nor his representative 
have made any showing or allegation that the content of the 
VCAA letters resulted in any prejudice.  See Mayfield v. 
Nicholson, No. 02-1077 (U.S. Vet. App. April 14, 2005) (the 
appellant bears the initial burden of demonstrating VA's 
error in the adjudication of a claim and how that error was 
prejudicial).

With respect to the duty to assist, the RO has secured the 
appellant's service medical records, VA medical records, and 
relevant medical examinations and opinions.  The appellant 
has provided evidence from the Social Security 
Administration, as well as additional VA medical records and 
some private medical evidence.  As there is no indication or 
allegation that additional relevant evidence remains 
outstanding, the Board finds that the duty to assist has been 
met.  38 U.S.C.A. § 5103A.    

I.  Analysis

A.  Service Connection Claims--Applicable Law and Regulation

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated during service.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. § 3.303(a) (2004).  Service connection may 
be demonstrated either by showing direct service incurrence 
or aggravation or by using applicable presumptions, if 
available.  Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 
1994). 

Service connection generally requires medical evidence of a 
current disability; evidence of incurrence or aggravation of 
a disease or injury in service as provided by either lay or 
medical evidence, as the situation dictates; and, a nexus, or 
link, between the in-service disease or injury and the 
current disability as provided by competent medical evidence.  
Pond v. West, 12 Vet. App. 341, 346 (1999); Hickson v. West , 
12 Vet. App. 247, 253 (1999); Cohen v. Brown, 10 Vet. App. 
128, 137 (1997); Caluza v. Brown, 7 Vet. App. 498 (1995) 
aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table); Layno 
v. Brown, 6 Vet. App. 465 (1994); Espiritu v. Derwinski, 
2 Vet. App. 492 (1992).  Alternatively, the nexus between 
service and the current disability can be satisfied by 
evidence of continuity of symptomatology and medical or, in 
certain circumstances, lay evidence of a nexus between the 
present disability and the post-service symptomatology.  
38 C.F.R. § 3.303(b) (2004); Savage v. Gober, 10 Vet. App. 
488, 495 (1997).  

Establishing direct service connection for a disability that 
was not clearly present in service requires the existence of 
a current disability and a relationship or connection between 
that disability and a disease contracted or an injury 
sustained during service.  Cuevas v. Principi, 3 Vet. App. 
542 (1992); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  
For some factual issues, competent lay evidence may be 
sufficient.  Lay testimony is competent when it regards the 
readily observable features or symptoms of injury or illness.  
Layno, 6 Vet. App. at 469.  However, where the claim involves 
issues of medical fact, such as medical causation or medical 
diagnoses, competent medical evidence is required.  Grottveit 
v. Brown, 
5 Vet. App. 91, 93 (1993).  

A veteran who has 90 days or more of wartime service may be 
entitled to presumptive service connection of a chronic 
disease, including arthritis, that becomes manifest to a 
degree of 10 percent or more within one year from service.  
This presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. §§ 1112, 1113, 1137 (West 2002); 
38 C.F.R. § 3.307 (2004).  It is appropriate to consider high 
frequency sensorineural hearing loss an organic disease of 
the nervous system and, therefore, a presumptive disability.  
See Memorandum, Characterization of High Frequency 
Sensorineural Hearing Loss, Under Secretary for Health, 
October 4, 1995; 38 C.F.R. § 3.309(a) (2004).  

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination, 
the benefit of the doubt is afforded the claimant.  
38 U.S.C.A. § 5107(b) (West 2002).

1.  Lumbar Spine Disorder

The appellant seeks service connection for a lumbar spine 
disorder.  At his hearing in October 2004, he testified he 
slipped and fell through a glass window and landed on his 
back.  He received no specific treatment at that time for a 
back injury, though he complained of back pain since then.  
His initial treatment was in 2002 when he could not work any 
longer.  

Consistent with the appellant's contention that he did not 
receive treatment for a lumbar spine disorder after service 
until 2002, VA clinical records in December 2002 indicated 
low back pain with paralumbar spasm and numbness extending to 
the left leg.  VA clinical records from January to July 2003 
then indicated the appellant had occasional sharp pain and 
questionable degenerative joint disease.  The VA examination 
in February 2003 diagnosed degenerative joint disease of the 
lumbar spine confirmed by x-ray findings.  These findings 
satisfy the initial element of a service-connection claim.  

The second element of a service-connection claim requires lay 
or medical evidence of an in-service disease or injury.  
Initially, the Board notes that, although there is evidence 
of degenerative arthritis in the spine, there is no evidence 
that it was manifest to a compensable degree within one year 
after the appellant's separation from service.  Therefore, 
the presumption of in-service incurrence is not for 
application.  38 U.S.C.A. §§ 1112, 1113, 1137; 38 C.F.R. 
§ 3.307.  

The service medical records are silent for a lumbar spine 
disorder.  The June 1973 entrance examination showed a normal 
spine clinical evaluation without complaints of recurrent 
back pain.  The August 1975 separation examination revealed a 
normal spine clinical evaluation.  Copies of service medical 
records in October 1974 indicated multiple lacerations to the 
left thigh, left neck, left hand, and right buttock.  Copies 
of service medical records in January 1975 showed lacerations 
of the right arm and left leg.  There was no indication of a 
back injury or of the injury causing the lacerations.  
Nonetheless, the appellant testified at his October 2004 
hearing that he injured his back.  This lay evidence 
satisfies the second element of the claim.  

However, even presuming the accuracy of the appellant's lay 
contention of an in-service back injury, the record does not 
include competent medical evidence connecting the current 
degenerative changes of the lumbar spine first noted in 2002 
with his service.  The February 2003 VA examiner, after 
discussing the diagnosis and the symptomatology associated 
with the lumbar disorder, noted the appellant's claimed 
involvement in an October 1974 accident when he landed on his 
back, with back pain since.  The examiner further noted the 
appellant reported he had worked in the construction industry 
until about one year earlier, when he stopped work due to 
back pain.  

The examiner did not specifically render an opinion as to any 
nexus between the current diagnosis and the appellant's 
service.  A private examination report in November 2003, 
prepared in conjunction with the appellant's application for 
benefits from the Social Security Administration, indicated 
the appellant's chief complaints included lower back pain.  
It was noted the appellant reported being "treated in a VA 
hospital for back pain since 1970" and complained of 
constant back pain.  Examination revealed a normal gait, and 
no objective evidence was cited regarding a current back 
disorder.  

This examination report was cited in a September 2004 
decision of the Social Security Administration as support for 
a current finding of a back disorder.  However, it fails to 
provide adequate support for a conclusion that the current 
back disorder, first noted in 2002, was derived from an 
injury in service.  The physician's description of the 
history of the back disorder is based on a history provided 
by the appellant of an in-service injury to the back.  Such a 
description is not probative as to a connection between the 
current disability and a claimed in-service injury, for it is 
premised on an undocumented history of an injury provided to 
the examiner by the appellant.  See LeShore v. Brown, 8 Vet. 
App. 406 (1995) (recitation by a medical professional of a 
claimant's history is of limited probative weight).  The 
service medical records, rather than supporting this history, 
are silent as to any such injury in service.  Moreover, the 
evidence does not include evidence showing a continuity of 
symptomatology from the alleged in-service injury in 1974 and 
the initial finding of a lumbar spine disorder in 2002.  
While the appellant alleges he has been in constant pain 
since service, the evidence does not indicate he was treated 
for a back injury in this period, nor does the appellant 
allege such treatment.  

For these reasons, the evidence does not satisfy the third 
and final element of a service connection claim.  In light of 
the evidence of record and based on this analysis, it is the 
determination of the Board that the preponderance of the 
evidence is against the claim of entitlement to service 
connection for a lumbar spine disorder.  38 U.S.C.A. § 
5107(b).  

2.  Hearing Loss

The appellant maintains he has a bilateral hearing loss for 
which service connection should be established.  He maintains 
he was exposed to acoustic trauma in service from aircraft.  
Service connection for impaired hearing shall not be 
established when the hearing status meets pure tone and 
speech recognition criteria.  Hearing status shall not be 
considered service connected when the thresholds for the 
frequencies of 500, 1000, 2000, 3000, and 4000 Hertz are all 
less than 40 decibels; thresholds for at least three of these 
frequencies are 25 decibels or less; and speech recognition 
scores used in the Maryland CNC tests are 94 percent or 
better.  38 C.F.R. § 3.385 (2004).  

The entrance examination in June 1973 recorded a normal ears 
clinical evaluation.  Audiometric testing revealed pure tone 
thresholds, in decibels, as follows:  




HERTZ



500
1000
2000
3000
4000
RIGHT
20
10
5
X
0
LEFT
15
10
5
X
15

The August 1975 separation examination also reported a normal 
ear clinical evaluation.  Audiometric testing revealed pure 
tone thresholds, in decibels, as follows:  




HERTZ



500
1000
2000
3000
4000
RIGHT
15
15
10
5
10
LEFT
		30
15
10
5
15


Despite these audiometric results showing some hearing loss 
at the 500 Hertz level in service, the claims file does not 
include competent medical evidence of a current hearing loss 
disability for VA compensation purposes.  VA clinical records 
in December 2002 indicated complaints of decreased hearing in 
the left ear, though there was no diagnosis of a hearing loss 
and no audiometric testing conducted.  VA examination in 
November 2003 indicated that the claims file was reviewed and 
audiometric tests conducted, though the test results were 
invalid and not reported because they were not felt to be to 
the degree reported by the appellant.  Thus, the record does 
not include competent medical evidence of a current hearing 
loss disability as defined at 38 C.F.R. § 3.385.  

Moreover, the VA examiner in November 2003 indicated that, 
even had there been a valid audiometric result, and even as 
there was some current hearing loss, "it is not felt that 
his hearing loss, regardless of the level," began as a 
result of service.  Thus, even accepting that the appellant 
has some hearing loss, and presuming that hearing loss were 
to correspond to 38 C.F.R. § 3.385, the record lacks a 
medical opinion of a connection between the current hearing 
loss and the appellant's service.  In light of the evidence 
and based on this analysis, it is the determination of the 
Board that the preponderance of the evidence is against the 
claim of entitlement to service connection for hearing loss.  
38 U.S.C.A. § 5107(b).  



3.  Tinnitus

The appellant maintains that he has tinnitus derived from 
acoustic trauma during his service.  The June 1973 entrance 
examination revealed normal ears and tympanic membrane 
clinical evaluations without complaints of tinnitus.  A 
service clinical record entry in March 1974 indicated the 
appellant complained of tinnitus.  Examination revealed both 
external canals inflamed and scarred tympanic membranes.  The 
impression was bilateral otitis externa.  The separation 
examination in August 1975 found normal ears and tympanic 
membrane clinical evaluations.  

The first indication in the claims file of tinnitus is in VA 
clinical records of December 2002, which indicated complaints 
of tinnitus.  VA examination in February 2003 noted the 
appellant claimed exposure to excessive noise on an aircraft 
carrier.  He claimed he noticed unilateral tinnitus in the 
right ear since 1975.  It was noted he had been employed as a 
driller for an underground utilities company for 10 years 
with the use of hearing protection.  VA examination in 
November 2003 indicated the appellant complained of bilateral 
constant tinnitus that he felt began in 1974.  He reported 
noise exposure around aircraft during his service.  No 
specific diagnosis of tinnitus was made.  

Even presuming that the appellant currently has tinnitus, 
this evidence fails to establish an etiologic connection 
between it and the appellant's service.  The first finding of 
tinnitus was in December 2002.  Subsequent VA examinations in 
February and November 2003 discussed the present tinnitus 
without providing a medical connection to service more than a 
quarter century before.  The examiners' recitations of the 
appellant's history of tinnitus beginning in or soon after 
service is insufficient to base such a connection, for the 
examiners' comments were based on an undocumented history.  
See LeShore, supra.  In light of the evidence and based on 
this analysis, it is the determination of the Board that the 
preponderance of the evidence is against the claim of 
entitlement to service connection for tinnitus.  38 U.S.C.A. 
§ 5107(b).  



4.  Residual Scar from a Right Eyebrow Laceration

The appellant claims he incurred a laceration to the right 
eyebrow in service that resulted in a residual scar that 
should be service connected.  VA examination in February 2003 
diagnosed multiple well-healed scar of the right orbit, very 
superficial and of no significance.  This diagnosis satisfies 
the initial element of a service-connection claim.  

From the examiner's interview in February 2003 with the 
appellant, it was noted that the appellant asserted he was 
involved during service in an October 1974 accident when he 
landed on his back and suffered a laceration to the right 
side of his orbit.  The lesion was apparently sutured and 
treated conservatively with a residual scar; there was no 
muscle or nerve damage.  The appellant amplified this 
description of the right eyebrow scar in his October 2004 
hearing testimony.  The appellant maintained he did not know 
why a right eyebrow scar was not documented in his service 
medical records.  He claimed he was cut above the right 
eyebrow when he went through a glass window in service in 
October 1974.  He also claimed he was in a fight in January 
or February 1975 and sent to sick bay where they put in 
stitches resulting in a scar on the right eyebrow.  The 
hearing transcript indicates the scar is three to four inches 
long and is visible.  

Nonetheless, the service medical records are silent as to a 
scar of the right eyebrow.   The service entrance examination 
in June 1973 was silent as to any scar of the right 
"eyebrow", though it did record a three-quarter inch scar 
of the right forehead.  A service clinical record entry in 
October 1974 indicated the appellant experienced multiple 
lacerations of the left thigh, left neck, left hand, and 
right buttocks, which did not record a laceration of the 
right eyebrow.  The separation examination in August 1975 
noted a one-inch right forearm scar, and did not discuss the 
forehead scar noted at enlistment.  Thus, there is no 
documentation of a right eyebrow injury that might have 
resulted in the present right eyebrow scar.  Moreover, if the 
right forehead scar noted at both entrance and separation 
examinations corresponds to the present right eyebrow scar, 
there is no evidence - within the service medical records or 
thereafter - of an increase in symptomatology during service 
that might support service connection on an aggravation 
basis.  In light of the evidence and based on this analysis, 
it is the determination of the Board that the preponderance 
of the evidence is against the claim of entitlement to 
service connection for a right eyebrow laceration. Id. 

B.  Entitlement to Nonservice-Connected Pension Benefits

Subject to income limitations, a pension is available to a 
veteran who served for 
90 days or more during a period of war and who is permanently 
and totally disabled due to non-service-connected 
disabilities that are not the result of his own willful 
misconduct.  38 U.S.C.A. § 1521(a) (West 2002); 38 C.F.R. 
§ 3.342(a) (2004).  Total disability is present any 
impairment of the mind or body which is sufficient to render 
it impossible for the average person to follow a 
substantially gainful occupation.  38 C.F.R. § 3.340(a)(1) 
(2004).  A disability is permanent if the impairment is 
reasonably certain to continue throughout the life of the 
disabled person.  38 C.F.R. § 3.340(b).  

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination, 
the benefit of the doubt is afforded the claimant.  
38 U.S.C.A. § 5107(b).

In this case, the record reveals that the appellant has the 
requisite wartime service to be eligible for pension 
benefits.  In addition, the record currently shows that the 
appellant is unemployed and homeless.  The Board will assume, 
on the basis of this evidence, that the veteran meets the 
basic income eligibility requirements, subject to further 
verification.  The remaining question is whether the 
appellant is permanently and totally disabled.    

During the Board hearing, the veteran testified that the 
Social Security Administration (SSA) had determined that he 
was disabled since 1999.  Following the hearing, he provided 
a copy of a September 2004 SSA decision that found the 
veteran to be disabled for purposes of disability insurance 
benefits from January 1999.  For purposes of nonservice-
connected disability pension, a person is considered to be 
permanently and totally disabled if such person is disabled, 
as determined by the Commissioner of Social Security for 
purposes of any benefits administered by the Commissioner.  
38 U.S.C.A. § 1502(a)(2) (West 2002); 38 C.F.R. § 
3.3(a)(3)(vi)(B) (2004).  See The Veterans Education and 
Benefits Expansion Act of 2001, Pub. L. No. 107-103, 115 
Stat. 976 (2001) (effective Sept. 17, 2001); 68 Fed. Reg. 
34,539 (June 10, 2003) (effective Sept. 17, 2001).  
Accordingly, pursuant to law and regulation, the veteran is 
considered to be permanently and totally disabled for 
purposes of nonservice-connected disability pension.  
Therefore, subject to the law and regulations governing the 
actual payment of pension benefits, the Board finds that the 
evidence supports a permanent and total disability rating for 
non-service-connected disability pension purposes.  
38 U.S.C.A. § 5107(b).  The appeal is granted.      


ORDER

Service connection for a lumbar spine disorder is denied.  

Service connection for hearing loss is denied.  

Service connection for tinnitus is denied.  

Service connection for a residual scar from a right eyebrow 
laceration is denied.  

Subject to the law and regulations governing the actual 
payment of pension benefits, entitlement to nonservice-
connected disability pension benefits is granted.


REMAND

The Board finds that a remand is required to secure 
additional evidence concerning the severity of the 
appellant's service-connected scars.  In particular, the 
Board notes that the evaluation for the service-connected 
residual scar of a left neck laceration, which is rated under 
Diagnostic Code 7800, for disfigurement of the head, face, or 
neck, the evaluation criteria address matters including the 
length, width, texture, color, and surface contour of the 
scar.  38 C.F.R. § 4.118 (2004).  Review of the February 2003 
VA examination finds that does not contain sufficient 
information to adequately address the relevant rating 
criteria for all the scars.  If an examination report does 
not contain sufficient detail, it must be returned as 
inadequate for rating purposes.  38 C.F.R. § 4.2.  The Board 
is prohibited from relying on its own unsubstantiated medical 
judgment in the resolution of claims.  See Crowe v. Brown, 7 
Vet. App. 238 (1995); Austin v. Brown, 6 Vet. App. 547 
(1994); Colvin v. Derwinski, 1 Vet. App. 171 (1991).  

In addition, in his August 2003 notice of disagreement, the 
appellant contended that the VA examination of February 2003 
was incomplete and that his disabilities had increased in 
severity since the examination.  Where an appellant claims 
that his condition is worse than when originally rated, VA's 
duty to assist includes providing a new examination.  
Weggenmann v. Brown, 5 Vet. App. 281, 284 (1993).  On remand, 
the RO should schedule the appellant for a VA examination to 
address the severity of the disabilities.    

The Board notes that the issue of entitlement to a 10 percent 
evaluation based upon multiple, noncompensable service-
connected disabilities must be deferred pending completion of 
this development and readjudication of the claims for 
increased ratings for the service-connected scars.  

The appellant should be given the opportunity to submit 
additional evidence and argument.  VA must ensure it fulfills 
its duty to notify the appellant of the evidence necessary to 
substantiate his claims.  See 38 U.S.C.A. § 5103 (West 2002).  
The VA should assist the appellant in these matters prior to 
the Board's review.  See Bernard v. Brown, 4 Vet. App. 384, 
394 (1993).  The case is remanded to the RO via the AMC in 
Washington, D.C., for the following:  

1.  Schedule the appellant for a VA scars 
examination to assess the severity of the 
residual scar of a left neck laceration 
and the residual scars of left hand, left 
thigh, right buttocks, and right forearm 
lacerations.  Provide the claims folder 
to the examiner for review; the report of 
the examination should specifically state 
that such a review was conducted.  For 
the neck scar, ask the examiner to 
address the length and width of the 
scars, whether the surface contour of a 
scar was elevated or depressed on 
palpation, whether a scar was adherent to 
underlying tissue, the area in square 
inches of hypo- or hyper-pigmented skin, 
the are in square inches where skin 
texture was abnormal (irregular, 
atrophic, shiny, scaly, etc.), the area 
in square inches where underlying tissue 
was missing, and the area in square 
inches where the skin was indurated and 
inflexible.  For each of the remaining 
scars, ask the examiner to address 
whether the scar is deep or superficial, 
the area of the scar, whether the scar 
causes limited motion, whether the scar 
is unstable, whether the scar is painful 
on examination, or whether the scar 
otherwise causes limitation of function 
of the affected part.  A complete 
rationale should be given in an 
examination report for all opinions and 
conclusions expressed.  

2.  Following any additional development 
deemed appropriate, the RO should 
readjudicate the claims currently in 
appellate status.  If a benefit sought is 
not granted, the appellant and his 
representative should be furnished with a 
supplemental statement of the case, to 
include all pertinent law and 
regulations, and an opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for further 
appellate consideration.

By this REMAND, the Board intimates no opinion as to any 
final outcome warranted.  The appellant has the right to 
submit additional evidence and argument on the matters herein 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 
38 U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	MICHELLE L. NELSEN
	Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


